On December 7, 1989, the Defendant was sentenced to twenty (20) years with five (5) years suspended for Criminal Possession of Dangerous Drugs with Intent to Sell. The Defendant was given a $30,000 fine plus conditions, and shall not be eligible for parole during the first five (5) years of his sentence. Credit is given for 71 days time served.
On August 20,1992, the Defendants application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge McKittrick. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not wish to proceed but wanted to dismiss his case.
The petition was dismissed without prejudice at this time. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
Hon. Ed McLean, Chairman, Hon. Robert J. Boyd, Acting Member and Hon. G. Todd Baugh, Judges.